Citation Nr: 1629321	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-16 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a right ear hearing loss disability.

3.  Entitlement to service connection for a left ear hearing loss disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include depression.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1976 to June 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision.

In January 2016, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.

The issues of entitlement to service connection for a left ear hearing loss disability, and an acquired psychiatric disability, to include depression, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2008 rating decision, the RO denied service connection for a bilateral hearing loss disability.  The Veteran was notified of the August 2008 decision and his appellate rights; and did not perfect an appeal of this decision.

2.  The evidence received since the August 2008 decision denying service connection for a bilateral hearing loss disability consists of the Veteran's testimony at the January 2016 hearing before the undersigned that his right ear hearing loss worsened in service and his left ear hearing loss is proximately caused by overcompensation for his right ear hearing loss.

3. On entrance, the Veteran's audiological examination revealed the presence of a right ear hearing loss disability which was permanently aggravated by active service.

4.  The Veteran's current right ear hearing loss disability is related to his active service..


CONCLUSIONS OF LAW

1.  The August 2008 decision denying service connection for bilateral hearing loss disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 19.129, 19.192 (2015).

2.  New and material evidence has been received and the claim for service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.303,3.304, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368   (2001).

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).  
New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met. 38 C.F.R. § 3.156(c)(i) (2015).

New and Material 

In an August 2008 rating decision, the RO denied service connection for a bilateral hearing loss disability.  The Veteran did file a notice of disagreement: however, he did not file a Substantive Appeal to the provided Statement of the Case, and no new and material evidence was received within one year of the August 2008 rating decision.  Thus, the August 2008 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.1103 (2015).  

A claim for service connection may be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence (i.e., since August 2008) relates to an unestablished fact necessary to substantiate the claim.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for reopening a claim is low.  See Shade v. Shinseki, 24 Vet. App 110, 117 (2010).  

The records before VA at the time of the prior denial included the Veteran's lay statements, service treatment and personnel records, VA treatment records, and VA records and examinations.  

The Veteran's service treatment records showed significant right ear hearing loss on entrance.  A May 1976 Report of Medical History shows the Veteran noted he had a history of hearing loss upon entrance to active duty and that a history of meningitis was noted in the summary section with some notations regarding his right ear hearing loss.  The Veteran's left ear was within normal limits on entrance and separation, and at the May 2008 VA audiological testing.

The Veteran testified at the January 2016 hearing, and his representative also provided statements to the effect that that Veteran's right ear hearing loss increased in severity during service.  The Veteran, through his representative, cited to service treatment records dated December 1976  that show the Veteran complaining of decreased hearing acuity in service.  Additionally, the Veteran testified that since his prescription for hearing aids, he has noticed a decrease in his left ear hearing acuity.  The Veteran provided credible testimony that his left ear hearing loss is caused by overcompensating for his right ear hearing loss by the use of hearing aids for his left ear.  

The Veteran's January 2016 testimony provides new and material evidence sufficient to reopen his claim of entitlement to service connection for bilateral hearing loss. See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

Service Connection - Right Ear Hearing Loss

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).
A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. § 3.304(b) (2015).  

The law further provides that, if a preexisting disorder is noted, the veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Certain chronic disabilities, to include organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2015).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015).

Analysis

The Veteran contends that he incurred an aggravation of his right ear hearing  loss in service.  The Board notes that the Veteran entered service with a right ear hearing loss disability that meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  See Entrance Examination dated May 1976.

A May 1976 Report of Medical History shows the Veteran noted he had a history of right ear hearing loss upon entrance to active duty and that a history of meningitis was noted in the summary section with some notations regarding his right ear hearing loss.  Accordingly, the Board finds that right ear hearing loss was noted at entry into service, and the presumption of soundness does not apply to the hearing loss disability in the right ear.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. § 3.304(b) (2015).  

On discharge, the Veteran's hearing acuity in the right ear had decreased from the levels shown at entry.  See Exit Examination dated October 1979.  Based on this evidence, the Board finds that the Veteran's hearing loss in the right ear worsened during service, and there is no clear and unmistakable evidence that this worsening was due to the natural progression of his pre-existing right ear hearing loss. Thus, his right ear hearing loss was aggravated during active service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The Veteran was afforded VA examinations in May 2008, June 2008, and July 2008.  The July 2008 VA examiner offered the only nexus opinion rendered in connection with the Veteran's claim, finding that there was no connection between his current right ear hearing loss and his active service as there was no aggravation of his pre-existing right ear hearing loss.  The July 2008 examiner stated in support of the opinion that the Veteran's right ear hearing testing in service did not show a threshold shift from entrance to exit.  However, the Board notes that when comparing the Veteran's June 1976 audiological results with his exit audiological results, it appears that his right ear hearing acuity decreased.  Thus, relying on the premise that his right ear hearing loss did not show a threshold shift to provide a negative nexus opinion renders the examination report inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board finds that the Veteran has provided competent and credible testimony regarding hearing loss increases during service and continuing since service in the right ear. Accordingly, the Board finds that absent evidence of an intercurrent cause for his current right ear hearing loss, this disability is related to the aggravated right ear hearing loss noted in service. Thus, entitlement to service connection for right ear hearing loss is granted. 

ORDER

New and material evidence having been received, the claim for service connection for a bilateral hearing loss disability is reopened.

Service connection for a right ear hearing loss disability is granted.


REMAND

Service Connection - Left Ear Hearing Loss

The Veteran testified at the January 2016 hearing that VA treatment records support his contention that his left ear hearing loss is caused by overcompensating for his right ear hearing loss, and that VA treatment records will show the presence of a hearing loss disability of the left ear.  Those VA treatment records are constructively of record, and must be obtained to allow for a fully informed appellate review. 38 U.S.C. 5103A (West 2014). The Veteran also testified that he is in receipt of Social Security Supplemental Income.  Accordingly, the RO/AMC should attempt to obtain the Veteran's SSA records. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Additionally, the Board finds that additional VA opinions are warranted to address the etiology of the Veteran's left ear hearing loss.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Acquired psychiatric disability, to include depression

In December 2014, the Veteran filed a timely notice of disagreement with a September 2014 decision denying service connection for depression; to date, no Statement of the Case (SOC) has been issued. Accordingly, remand is required so that the RO can provide the Veteran with an SOC. Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate action in order to obtain copies of VA treatment records dated since January 2016.

2.  The AOJ should attempt to obtain any available SSA records that pertain to the Veteran's claim for disability benefits from that agency.  Any notice from SSA that these records are not available should be also noted in the Veteran's claims folder.

3.  Schedule the Veteran for an examination with an appropriate examiner to render an opinion as to the etiology of the Veteran's left ear hearing loss. The file should be reviewed by the examiner prior to providing the opinion and a notation should be made that such a review has occurred. All appropriate testing should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left ear hearing loss is due to or caused by the right ear hearing loss or the use of hearing aids in the right ear.

A complete rationale must be provided for all opinions. 

4.   Furnish the Veteran a statement of the case, in compliance with 38 C.F.R. § 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999) on the issue of entitlement to service connection for an acquired psychiatric disability, to include depression. 

5.  Re-adjudicate the appeal of the claim of entitlement to service connection for left ear hearing loss, and if the benefit sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


